United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1047
                                   ___________

Shirley A. Tyus,                        *
                                        *
            Appellant,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Patrick Benca, Attorney, Little Rock,   * Eastern District of Arkansas.
Arkansas,                               *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: October 26, 2007
                                Filed: October 31, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

      Shirley Tyus appeals the district court’s1 dismissal of her pro se action, which
was construed as an action under 42 U.S.C. § 1983. We conclude that the dismissal
was proper for the reasons stated by the district court. Accordingly, we affirm. See
8th Cir. R. 47B.
                       ______________________________



      1
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.